Title: IV. To the Inhabitants of the Colony of Massachusetts-Bay, 13 February 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       My Friends,
       
        13 February 1775
       
      
      Massachusettensis, whose pen can wheedle with the tongue of king Richard the third, in his first paper, threatens you with the vengeance of Great-Britain, and assures you that if she had no authority over you, yet she would support her claims by her fleets and armies, Canadians and Indians. In his next he alters his tone, and sooths you with the generosity, justice and humanity, of the nation.
      I shall leave him to shew how a nation can claim an authority which they have not by right, and support it by fire and sword, and yet be generous and just. The nation I believe is not vindictive, but the minister has discovered himself to be so, in a degree that would disgrace a warrior of a savage tribe.
      The wily Massachusettensis thinks our present calamity is to be attributed to the bad policy of a popular party, whose measures, whatever their intentions were, have been opposite to their profession, the public good. The present calamity seems to be nothing more nor less, than reviving the plans of Mr. Bernard and the junto, and Mr. Grenville and his friends in 1764. Surely this party, are and have been rather unpopular. The popular party did not write Bernard’s letters, who so long ago pressed for the demolition of all the charters upon the continent, and a parliamentary taxation to support government and the administration of justice in America. The popular party did not write Oliver’s letters who inforces Bernard’s plans, nor Hutchinson’s, who pleads with all his eloquence and pathos for parliamentary penalties, ministerial vengeance, and an abridgement of English liberties.
      There is not in human nature a more wonderful phaenomenon; nor in the whole theory of it, a more intricate speculation; than the shiftings, turnings, windings and evasions of a guilty conscience. Such is our unalterable moral constitution, that an internal inclination to do wrong, is criminal: and a wicked thought, stains the mind with guilt, and makes it tingle with pain. Hence it comes to pass that the guilty mind, can never bear to think that its guilt is known to God or man, no, nor to itself.
      
       —Cur tamen hos tu
       Evasisse putes, quos diri conscia facti
       Mens habet attonitos, et surdo verbere caedit
       Occultum quatiente animo tortore flagellum?
       Poena autum vehemens, ac multo saevior illis,
       Quas et Caedicius gravis invenit aut Rhadamanthus,
       Nocte dieque suum gestare in pectore testem,
       Juv. Sat. 13. 192.
      
      Massachusettensis and his friends the tories, are startled at the calamities they have brought upon their country, and their conscious guilt, their smarting, wounded minds, will not suffer them to confess, even to themselves what they have done. Their silly denials of their own share in it before a people who they know have abundant evidence against them, never fail to remind me of an ancient fugitive, whose conscience could not bear the recollection of what he had done. “I know not, am I my brothers keeper”? he replies, with all the apparent simplicity of truth and innocence, to one from whom he was very sensible his guilt could not be hid. The still more absurd and ridiculous attempts of the tories, to throw off the blame of these calamities from themselves to the whigs, remind me of another story which I have read in the old testament. When Joseph’s brethren had sold him to the Ishmaelites for twenty pieces of silver, in order to conceal their own avarice, malice, and envy, they dip the coat of many colours in the blood of a Kid, and say that an evil beast had rent him in pieces and devoured him.
      However, what the sons of Israel intended for ruin to Joseph, proved the salvation of the family; and I hope and believe that the whigs, will have the magnanimity, like him, to suppress their resentment, and the felicity of saving their ungrateful brothers.
      This writer has a faculty of insinuating errors into the mind, almost imperceptibly, he dresses them so in the guise of truth. He says “that the revenue to the crown from America, amounted to but little more than the charges of collecting it,” at the close of the last war. I believe it did not amount to so much. The truth is, there was never any pretence of raising a revenue in America before that time, and when the claim was first set up, it gave no alarm, like a warlike expedition against us. True it is that some duties had been laid before by parliament, under pretence of regulating our trade, and by a collusion and combination between the West India planters and the North-American governors, some years before duties had been laid upon molasses, &c. under the same pretence, but in reality merely to advance the value of the estates of the planters in the West India islands, and to put some plunder, under the name of thirds of seisures into the pockets of the governors. But these duties tho’ more had been collected in this province than in any other in proportion, were never regularly collected in any of the colonies. So that the idea of an American revenue for one purpose or another had never, at this time, been formed in American minds.
      Our writer goes on, “She Great-Britain tho’t it as reasonable that the colonies should bear a part of the national burthen, as that they should share in the national benefit.”
      Upon this subject Americans have a great deal to say. The national debt before the last war was near an hundred millions. Surely America had no share in running into that debt. Where is the reason then that she should pay it? But a small part of the sixty millions spent in the last war, was for her benefit. Did not she bear her full share of the burden of the last war in America? Did not this province pay twelve shillings in the pound in taxes for the support of it: and send a sixth or seventh part of her sons into actual service? And at the conclusion of the war, was she not left half a million sterling in debt? Did not all the rest of New-England exert itself in proportion? What is the reason that the Massachusetts has paid its debt, and the British minister in thirteen years of peace has paid none of his? Much of it might have been paid in this time, had not such extravagance and peculation prevailed as ought to be an eternal warning to America, never to trust such a minister with her money. What is the reason that the great and necessary virtues of simplicity, frugality and oeconomy, cannot live in England, Scotland and Ireland, as well as America?
      We have much more to say still. Great Britain has confined all our trade to herself. We are willing she should, as far as it can be for the good of the empire. But we say that we ought to be allowed as credit, in the account of public burdens and expences, so much paid in taxes, as we are obliged to sell our commodities to her cheaper than we could get for them at foreign markets. This difference is really a tax upon us, for the good of the empire. We are obliged to take from Great-Britain, commodities that we could purchase cheaper elsewhere. This difference is a tax upon us for the good of the empire. We submit to this chearfully, but insist that we ought to have credit for it, in the account of the expences of the empire, because it is really a tax upon us. Another thing. I will venture a bold assertion. Let Massachusettensis or any other friend of the minister, confute me. The three million Americans, by the tax aforesaid upon what they are obliged to export to Great-Britain only, what they are obliged to import from Great-Britain only, and the quantities of British manufactures which in these climates they are obliged to consume, more than the like number of people in any part of the three kingdoms, ultimately pay more of the taxes and duties that are apparently paid in Great-Britain, than any three million subjects in the three kingdoms. All this may be computed and reduced to stubborn figures, by the minister, if he pleases. We cannot do it. We have not the accounts, records, &c. Now let this account be fairly stated, and I will engage for America, upon any penalty, that she will pay the overplus, if any, in her own constitutional way, provided it is to be applied for national purposes, as paying off the national debt, maintaining the fleet, &c. not to the support of a standing army in time of peace, placemen, pensioners, &c.
      Besides, every farthing of expence which has been incurred on pretence of protecting, defending and securing America since the last war, has been worse than thrown away, it has been applied to do mischief. Keeping an army in America has been nothing but a public nuisance.
      Furthermore, we see that all the public money that is raised here, and have reason to believe all that will or can be raised, will be applied not for public purposes, national or provincial, but merely to corrupt the sons of America, and create a faction to destroy its interest and happiness.
      There is scarcely three sentences together, in all the voluminous productions of this plausible writer which do not convey some error in fact or principle, tinged with a colouring to make it pass for truth. He says “the idea, that the stamps were a tax, not only exceeding our proportion, but beyond our utmost ability to pay, united the colonies generally in opposing it.” That we thought it beyond our proportion and ability is true, but it was not this thought which united the colonies in opposing it. When he says that at first we did not dream of denying the authority of parliament to tax us, much less to legislate for us, he discovers plainly either a total inattention to the sentiments of America at that time, or a disregard of what he affirms.
      The truth is, the authority of parliament was never generally acknowledged in America. More than a century since, the Massachusetts and Virginia, both protested against even the act of navigation and refused obedience, for this very reason, because they were not represented in parliament and were therefore not bound—and afterwards confirmed it by their own provincial authority. And from that time to this, the general sense of the colonies has been, that the authority of parliament was confined to the regulation of trade, and did not extend to taxation or internal legislation.
      In the year 1764, your house of representatives sent home a petition to the king, against the plan of taxing them. Mr. Hutchinson, Oliver and their relations and connections, were then in the legislature, and had great influence there. It was by their influence that the two houses were induced to waive the word rights, and an express denial of the right of parliament to tax us, to the great grief and distress of the friends of liberty in both houses. Mr. Otis and Mr. Thatcher laboured in the committee to obtain an express denial. Mr. Hutchinson expressly said he agreed with them in opinion, that parliament had no right, but tho’t it ill policy to express this opinion in the petition. In truth, I will be bold to say, there was not any member of either house, who thought that parliament had such a right at that time. The house of representatives, at that time, gave their approbation to Mr. Otis’s Rights of the Colonies, &c. in which it was shewn to be inconsistent with the Right of British Subjects to be taxed, but by our own Representatives. In 1765, our house expressly resolved against the right of parliament to tax us. The Congress at New-York, resolved 3. “That it is inseparably essential to the freedom of a people, and the undoubted right of Englishmen, that no tax be imposed on them, but with their own consent given personally, or by their representatives, 4. That the people of the colonies are not, and from their local circumstances cannot be represented in the house of Commons of Great-Britain. 5. That the only representatives of the people of the colonies, are the persons chosen therein by themselves; and that no taxes ever have been, or can be constitutionally imposed on them, but by their respective legislatures.” Is it not a striking disregard to truth in the artful Massachusettensis to say, that at first we did not dream of denying the right of parliament to tax us? It was the principle that united the colonies to oppose it, not the quantum of the tax. Did not Dr. Franklin deny the right in 1754, in his remarks upon Governor Shirley’s scheme, and suppose that all America would deny it? We had considered ourselves as connected with Great-Britain, but we never thought parliament the supreme legislature over us. We never generally supposed it to have any authority over us, but from necessity, and that necessity we thought confined to the regulation of trade, and to such matters as concern’d all the colonies together. We never allowed them any authority in our internal concerns.
      This writer says, acts of parliament for regulating our internal polity were familiar. This I deny. So far otherwise that the hatter’s act was never regarded—the act to destroy the Land Bank Scheme raised a greater ferment in this province, than the Stamp-Act did, which was appeased only by passing province laws directly in opposition to it. The act against slitting mills, and tilt-hammers, never was executed here. As to the postage, it was so useful a regulation, so few persons paid it, and they found such a benefit by it, that little opposition was made to it: yet every man who thought about it, call’d it an usurpation. Duties for regulating trade we paid, because we thought it just and necessary that they should regulate the trade which their power protected. As for duties for a revenue, none were ever laid by parliament for that purpose until 1764, when, and ever since, its authority to do it has been constantly denied. Nor is this complaisant writer near the truth, when he says, “We know that in all those acts of government, the good of the whole had been consulted.” On the contrary, we know that the private interest of provincial governors and West India planters, had been consulted in the duties on foreign molasses, &c. and the private interest of a few Portugal merchants, in obliging us to touch at Falmouth with Fruit, &c. in opposition to the good of the whole, and in many other instances.
      The resolves of the House of Burgesses of Virginia, upon the stamp-act, did great honor to that province, and to the eminent patriot Patrick Henry, Esq. who composed them. But these resolves made no alteration in the opinion of the colonies, concerning the right of parliament to make that act. They expressed the universal opinion of the continent at that time, and the alacrity with which every other colony, and the Congress at New-York, adopted the same sentiment in similar resolves, proves the entire union of the colonies in it, and their universal determination to avow and support it.
      What follows here, that it became so popular that his life was in danger, who suggested the contrary? And that the Press was open to one side only, are direct misrepresentations and wicked calumnies.
      Then we are told, by this sincere writer, that when we obtained a partial repeal of the statute imposing duties on glass, paper and teas, this was the lucky moment, when to have closed the dispute. What? With a Board of Commissioners remaining, the sole end of whose creation was to form and conduct a revenue—with an act of parliament remaining, the professed design of which expressed in the preamble, was to raise a revenue, and appropriate it to the payment of governors and Judges salaries, the duty remaining too upon an article, which must raise a large sum, the consumption of which would constantly increase? Was this a time to retreat? Let me ask this sincere writer a simple question. Does he seriously believe that the designs of imposing other taxes, and of new-moddling our governments, would have been laid aside, by the ministry or by the servants of the crown here? Does he think that Mr. Bernard, Mr. Hutchinson, the Commissioners and others, would have been content then to have desisted: If he really thinks so, he knows little of the human heart, and still less of those gentlemens hearts. It was at this very time that the salary was given to the governor, and an order soliciting for that to the Judges.
      Then we are entertained with a great deal of ingenious talk about Whigs and Tories, and at last are told that some of the Whigs owed all their importance to popularity. And what then? Did not as many of the Tories owe their importance to popularity? And did not many more owe all their importance to unpopularity? If it had not been for their taking an active part on the side of the ministry, would not some of the most conspicuous and eminent of them have been unimportant enough? Indeed through the two last administrations to despise and hate the people, and to be despised and hated by them, were the principal recommendations to the favours of government, and all the qualification that was required.
      The Tories, says he, were for closing the controversy. That is, they were for contending no more, and it was equally true that they never were for contending at all, but lying at mercy. It was the very end they had aimed at from the beginning. They had now got the Governor’s salary out of the revenue—a number of pensions and places, and they knew they could at any time get the judges salaries from the same fountain, and they wanted to get the people reconcil’d and familiarised to this, before they went upon any new projects.
      The Whigs were averse to restoring government, they even refused to revive a temporary riot act, which expired about this time. Government had as much vigour then as ever, excepting only in those cases which affected this dispute: The riot act expired in 1770, immediately after the Massacre in King Street. It was not revived and never will be in this colony, nor will any one ever be made in any other, while a standing army is illegally posted here, to butcher the people, whenever a governor, or a magistrate, who may be a tool, shall order it. “Perhaps the Whigs tho’t that mobs were a necessary ingredient in their system of opposition.” Whether they did or no, it is certain that mobs have been thought a necessary ingredient by the tories in their system of administration, mobs of the worst sort with red coats, fusees and bayonets, and the lives and limbs of the whigs have been in greater danger from these than ever the tories were from others.
      “The scheme of the whigs flattered the people with the idea of independence; the tories plan supposed a degree of subordination.” This is artful enough as usual, not say Jesuitical. The word independence is one of those, which this writer uses as he does treason and rebellion to impose upon the undistinguishing on both sides of the Atlantic. But let us take him to pieces. What does he mean by independence! Does he mean independent of the crown of Great-Britain, and an independent republic in America, or a confederation of independent republics? No doubt he intended the undistinguishing should understand him so. If he did, nothing can be more wicked, or a greater slander on the whigs, because he knows there is not a man in the province among the whigs, nor ever was, who harbours a wish of that sort. Does he mean that the people were flattered with the idea of total independence on parliament? If he does, this is equally malicious and injurious, because he knows that the equity and necessity of parliament’s regulating trade has always been acknowledged, our determination to consent and submit to such regulations constantly expressed, and all the acts of trade in fact to this very day, much more submitted to and strictly executed in this province, than any other in America.
      
      There is equal ambiguity, in the words “degree of subordination.” The whigs acknowledge a subordination to the king, in as strict and strong a sense as the tories. The whigs acknowledge a voluntary subordination to parliament, as far as the regulation of trade. What degree of subordination then do the tories acknowledge? An absolute dependence upon parliament as their supreme legislative, in all cases whatsoever, in their internal polity as well as taxation? This would be too gross and would loose him all his readers, for there is no body here who will expose his understanding so much as explicitly to adopt such a sentiment. Yet it is such an absolute dependance and submission, that these writers would perswade us to, or else there is no need of changing our sentiments and conduct. Why will not these gentlemen speak out, shew us plainly their opinion that the new government they have fabricated for this province is better than the old, and that all the other measures we complain of are for our and the public good, and exhort us directly to submit to them? The reason is, because they know they should loose their readers.
      “The whigs were sensible that there was no oppression that could be seen or felt.” The tories have so often said and wrote this to one another, that I sometimes suspect they believe it to be true. But it is quite otherwise. The castle of the province was taken out of their hands and garrisoned by regular soldiers; this they could see, and they thought it indicated an hostile intention and disposition towards them. They continually paid their money to collectors of duties, this they could both see and feel. An host of placemen, whose whole business it was to collect a revenue, were continually rolling before them in their chariots. These they saw. Their governor was no longer paid by themselves according to their charter, but out of the new revenue, in order to render their assemblies useless and indeed contemptible. The judges salaries were threatned every day to be paid in the same unconstitutional manner. The dullest eyesight could not but see to what all this tended, viz. to prepare the way for greater innovations and oppressions. They knew a minister would never spend his money in this way, if he had not some end to answer by it. Another thing they both saw and felt. Every man, of every character, who by voting, writing, speaking, or otherwise, had favoured the stamp act, the tea act, and every other measure of a minister or governor, who they knew was aiming at the destruction of their form of government, and introducing parliamentary taxation, was uniformly, in some department or other, promoted to some place of honour and profit for ten years together; and on the other hand, every man who favoured the people in their opposition to those innovations, was depressed, degraded and persecuted as far as it was in the power of the government to do it.
      This they considered as a systematical means of encouraging every man of abilities to espouse the cause of parliamentary taxation, and the plan of destroying their charter privileges, and to discourage all from exerting themselves, in opposition to them. This they thought a plan to enslave them, for they uniformly think that the destruction of their charter, making the council and judges wholly dependent on the crown, and the people subject to the unlimited power of parliament as their supreme legislative, is slavery. They were certainly rightly told then that the ministry and their governors together had formed a design to enslave them, and that when once this was done, they had the highest reason to expect window taxes, hearth taxes, land taxes and all others. And that these were only paving the way for reducing the country to lordships.—Were the people mistaken in these suspicions? Is it not now certain that Governor Bernard in 1769 had formed a design of this sort? Read his principles of polity. And that Lt. Governor Oliver as late as 1768 or 9 inforced the same plan? Read his letters.
      Now if Massachusettensis will be ingenuous, avow this design, shew the people its utility, and that it ought to be done by parliament, he will act the part of an honest man. But to insinuate that there was no such plan, when he knows there was, is acting the part of one of the junto.
      It is true that the people of this country in general, and of this province in special, have an hereditary apprehension of and aversion to lordships temporal and spiritual. Their ancestors fled to this wilderness to avoid them—they suffer’d sufficiently under them in England. And there are few of the present generation who have not been warned of the danger of them by their fathers or grandfathers, and injoined to oppose them. And neither Bernard nor Oliver ever dared to avow before them, the designs which they had certainly formed to introduce them. Nor does Massachusettensis dare to avow his opinion in their favour. I don’t mean that such avowal would expose their persons to danger, but their characters and writings to universal contempt.
      When you were told that the people of England were depraved, the parliament venal, and the ministry corrupt, were you not told most melancholly truths? Will Massachusettensis deny any of them? Does not every man who comes from England, whig or tory, tell you the same thing? Do they make any secret of it, or use any delicacy about it? Do they not most of them avow that corruption is so established there, as to be incurable, and a necessary instrument of government? Is not the British constitution arrived nearly to that point, where the Roman republic was when Jugurtha left it, and pronounc’d it a venal city ripe for destruction, if it can only find a purchaser? If Massachusettensis can prove that it is not, he will remove from my mind, one of the heaviest loads which lies upon it.
      Who has censured the tories for remissness, I know not. Whoever it was, he did them great injustice. Every one that I know of that character, has been thro’ the whole tempestuous period, as indefatigable as human nature will admit, going about seeking whom he might devour, making use of art, flattery, terror, temptation and alurement, in every shape in which human wit could dress it up, in public and private. But all to no purpose. The people have grown more and more weary of them every day, untill now the land mourns under them.
      Massachusettensis is then seized with a violent fit of anger at the clergy. It is curious to observe the conduct of the Tories towards this sacred body. If a clergyman preaches against the principles of the revolution, and tells the people that upon pain of damnation they must submit to an established government of whatever character, the Tories cry him up as an excellent man, and a wonderful preacher, invite him to their tables, procure him missions from the society, and chaplainships to the navy, and flatter him with the hopes of lawn sleeves. But if a clergyman preaches Christianity, and tells the magistrates that they were not distinguished from their brethren for their private emolument, but for the good of the people, that the people are bound in conscience to obey a good government, but are not bound to submit to one that aims at destroying all the ends of government— Oh Sedition! Treason!
      The clergy in all ages and countries, and in this in particular, are disposed enough to be on the side of government, as long as it is tolerable: If they have not been generally in the late administrations on that side, it is demonstration that the late administration has been universally odious.
      The clergy of this province are a virtuous, sensible and learned set of men, and they don’t take their sermons from newspapers but the bible, unless it be a few who preach passive obedience. These are not generally curious enough to read Hobbs.
      It is the duty of the clergy to accommodate their discourses to the times, to preach against such sins as are most prevalent, and recommend such virtues as are most wanted. For example, if exorbitant ambition, and venality are predominant, ought they not to warn their hearers against these vices? If public spirit is much wanted, should they not inculcate this great virtue? If the rights and duties of christian magistrates and subjects are disputed, should they not explain them, shew their nature, ends, limitations and restrictions, how much soever it may move the gall of Massachusettensis?
      Let me put a supposition. Justice is a great christian as well as moral duty and virtue, which the clergy ought to inculcate and explain. Suppose a great man of a parish should for seven years together receive 600 sterling a year, for discharging the duties of an important office; but during the whole time, should never do one act or take one step about it. Would not this be great injustice to the public? And ought not the parson of that parish to cry aloud and spare not, and shew such a bold transgressor his sin? Shew that justice was due to the public as well as to an individual, and that cheating the public of four thousand two hundred pounds sterling, is at least as great a sin as taking a chicken from a private hen roost, or perhaps a watch from a fob!
      Then we are told that news-papers and preachers have excited outrages disgraceful to humanity. Upon this subject I will venture to say, that there have been outrages in this province which I neither justify, excuse or extenuate; but these were not excited, that I know of, by news-papers or sermons. That however, if we run through the last ten years, and consider all the tumults and outrages that have happened, and at the same time recollect the insults, provocations, and oppressions which this people have endured; we shall find the two characteristicks of this people, religion and humanity, strongly marked on all their proceedings, not a life, nor that I have ever heard, a single limb has been lost thro’ the whole. I will take upon me to say, there is not another province on this continent, nor in his majesty’s dominions, where the people, under the same indignities, would not have gone greater lengths. Consider the tumults in the three kingdoms, consider the tumults in ancient Rome, in the most virtuous of her periods, and compare them with ours. It is a saying of Machiavel, which no wise man ever contradicted, which has been literally verified in this province that “while the mass of the people is not corrupted, tumults do no hurt.” By which he means, that they leave no lasting ill effects behind.
      
      But let us consider the outrages committed by the Tories. Half a dozen men shot dead in an instant, in king street, frequent resistance and affronts to civil officers and magistrates, officers, watchmen, citizens, cut and mangled in a most inhuman manner. Not to mention the shootings for desertion, and the frequent cruel whippings for other faults, cutting and mangling men’s bodies before the eyes of citizens, spectacles which ought never to be introduced into populous places. The worst sort of tumults and outrages ever committed in this province, were excited by the tories. But more of this hereafter.
      We are then told that the whigs erected a provincial democracy, or republic, in the province. I wish Massachusettensis knew what a democracy, or republic is. But this subject must be considered another time.
      
       NOVANGLUS
      
      
       Messieurs Printers. Instead of Cawings of Cormorants, in a former paper, you have printed cooings, too dove-like a word for the birds intended.
      
     